Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 6/27/22 is acknowledged.  Claims 2 and 5 were canceled.  Claims 1, 3-4, and 6-17 are pending and are under examination.
Response to Reply
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments, the prior rejections of claims 1-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, except for the following below. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The prior rejection of claim 1 is maintained because the scope of the claim is unclear with regard to the claim language, “at least one admission opening in the housing, which is closed except for the at least one admission opening”.  Is the claim language claiming that the at least one admission opening is open or closed? Or is the at least one admission opening closed by a structural feature(s)? Then opened when the structural feature(s) is opened?  The Office recommends including the structural feature(s) that close the at least one admission opening. 
Claim Interpretation
The Office asserts that terms and phrases like “adapted to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “adapted to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are modified.    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cortelazzo (US Pub. No. 2010/0124517, previously cited).
As to claim 1, Cortelazzo discloses a flow test unit comprising: a housing (e.g., box-like body 11) which comprises at least one test strip (e.g., stick 13, [0034] et seq.), at least one admission opening (e.g., [0041] et seq. and 112 rejection above) in the housing, the test strip (e.g., [0034] et seq.) is arranged inside the housing such that a wetting region (e.g., [0034] et seq.) of the test strip is wettable with liquid (e.g., biological fluid) entering via the at least one admission opening (e.g., [0034] et seq.), the housing includes an outer face (e.g., [0036] et seq.), and a coupling point (e.g., [0036] et seq) is arranged on the outer face via which the flow test unit is adapted to be coupled to a matching counter-coupling point of a wall of a sample container (e.g., configured to is intended use claim language, see above), and the housing further comprises a pressure-equalizer to promote inward flow of liquid, see input hole 14 in e.g., [0035] et seq.
As to claims 3 and 4, see e.g., [0012] et seq.  “Configured for” is intended use claim language. 
As to claims 6-9, see fig. 1 and [0044] et seq., and see “holder of the stick” and/or “centering means” for “holding web” in e.g., [0046] et seq.
As to claims 10-11, see e.g., fig.4 and [0049] et seq.
As to claims 12 and 15, see needle for piercing element, and supporting collar for lug in e.g., [0036] et seq., and container in e.g., [0036] et seq.
As to claim 16, see claim 1 above, and [0034] et seq.  See also MPEP 2112.02.
As to claim 17, see e.g., [0048], which recites the box-like body is made of plastic which is impermeable to liquid. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cortelazzo in view of Battrell et al. (“Battrell,” US Pub. No. 2009/0148933, newly cited).
See Cortelazzo supra. 
Cortelazzo does not specifically disclose a gas permeable or liquid impermeable filter.  Battrell discloses in e.g., [0143], “a vent: a pore intercommunicating between an internal cavity and the atmosphere. A "sanitary" or "isolation vent" also contains a filter element that is permeable to gas, but is hydrophobic and resists wetting. Optionally these filter elements have pore diameters of 0.45 microns or less. These filters function both in forward and reverse isolation. Filter elements of this type and construction may also be placed internally, for example to isolate a valve or bellows pump from the pneumatic manifold controlling it.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a gas permeable or liquid impermeable filter because it would protect the operator to exposure to biohazards (e.g., [0248] of Battrell). 	
Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument on p. 8-9 of the reply, the Office respectfully disagrees.  During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, unless a term has been given a special definition in the specification.  See MPEP 2111.  Here, the term, “pressure-equalizer” has no special definition in Appellant’s specification (see e.g., [0015] of applicant’s published application), and thus “pressure-equalizer” is interpreted under the broadest reasonable interpretation standard.  Cortelazzo properly reads on the claimed “pressure-equalizer” because [0035] recites “an input hole 14 for providing the biological fluid towards the stick 13”, which is capable of promoting an inward flow of liquid.  Thus, Cortelazzo properly reads on claim 1.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        

10/8/2022